Exhibit 10.2

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”) is entered into as of January 29, 2008,
by and among NexCen Asset Acquisition, LLC, a Delaware limited liability company
(“Buyer”), NexCen Brands, Inc., a Delaware corporation (“Parent”), Great
American Cookie Company Franchising, LLC, a Delaware limited liability company
(“GACCF”), and Great American Manufacturing, LLC, a Delaware limited liability
company (“GAM,” and with GACCF, each individually, a “Seller,” and collectively,
the “Sellers”), and Wilmington Trust Company, as escrow agent hereunder (the
“Escrow Agent”).  Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Purchase Agreement (as defined
herein).  The Escrow Agent, Parent, Buyer and the Sellers are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, Parent, Buyer, the Sellers, and Mrs. Fields Famous Brands, LLC (“MFFB”)
have entered into that certain Asset Purchase Agreement, dated as of January 29,
2008 (the “Purchase Agreement”), pursuant to which the Sellers have agreed to
sell, and Buyer has agreed to purchase, substantially all of the Sellers’
assets;

 

WHEREAS, pursuant to Sections 3.3(a) and 3.6 of the Purchase Agreement, a
portion of the Initial Purchase Price is required to be held in escrow after the
Closing Date to secure certain obligations of the Sellers and MFFB; and

 

WHEREAS, in order to fully and exclusively secure (i) the obligation, if any, of
the Sellers for a Purchase Price Deficit Amount under Section 3.2(f) of the
Purchase Agreement (an “Adjustment Claim”) and (ii) the indemnity and payment
obligations of the Sellers and MFFB under Article XI of the Purchase Agreement
(an “Indemnification Claim”), the Parties to the Purchase Agreement have agreed,
pursuant to Section 3.6(a) of the Purchase Agreement, that Buyer shall cause to
be deposited with the Escrow Agent 1,099,290 shares of common stock of Parent
(the “Escrow Shares”) issued in the names of the Sellers.

 

NOW, THEREFORE, in consideration of these promises and the mutual obligations
and covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

1.             Appointment of Escrow Agent; Receipt of  Escrow Amount.

 

(a)   Parent, Buyer and the Sellers appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein.

 

(b)   Following the execution of this Agreement, Buyer shall deposit, or cause
to be deposited, with the Escrow Agent the Escrow Shares as set forth in the
Purchase Agreement. Buyer or Parent shall deliver to the Escrow Agent the stock
powers necessary to carry forth distributions according to Section 3 of this
Agreement.

 

--------------------------------------------------------------------------------


 

(c)   Upon receipt by the Escrow Agent of the Escrow Shares, the Escrow Agent
shall hold such Escrow Shares including (i) any securities into which the Escrow
Shares may be reclassified or converted (collectively, with the Escrow Shares,
the “Aggregate Escrow Shares”) and (ii) any cash dividends paid on the Aggregate
Escrow Shares, and investment income earned on such dividends (cash amount of
such dividends and investment income, the “Aggregate Dividend Amount”) and
(iii) any cash proceeds from the sale of the Escrow Shares, and investment
income earned on such proceeds (the “Aggregate Cash Sale Proceeds” and, together
with the Aggregate Dividend Amount, the “Aggregate Cash Amount”) in a separate
and distinct account (the “Escrow Account”), subject to the terms and conditions
of this Agreement.  The Aggregate Cash Amount and the Aggregate Escrow Shares
shall be referred to here as the “Escrow Amount.”

 

(d)   The Escrow Agent shall not distribute or release the Escrow Amount, except
in accordance with the express terms and conditions of this Agreement.

 

2.             Treatment of Escrow Property.

 

(a)   Escrow Shares.

 

(i)            Voting.  The Aggregate Escrow Shares deposited and held in the
Escrow Account are subject to a Registration Rights Agreement and a Voting
Agreement.  The Escrow Agent shall not have any right to vote or consent with
respect to the Aggregate Escrow Shares.

 

(ii)           Dividends.  If Parent declares and distributes dividends with
respect to the Parent Shares during such time as the Aggregate Escrow Shares are
held in the Escrow Account, Parent shall deposit in the Escrow Account the
amount of such dividends allocable to such Aggregate Escrow Shares.  If Parent
deposits amounts pursuant to such dividends in the Escrow Account in accordance
with the provisions of this Section 2(a)(ii), MFFB shall include such dividends
in their income for federal, state and local income tax purposes, provided that
Parent timely provide MFFB with copies of Internal Revenue Service (“IRS”) Forms
1099 on which is reported the amount of such dividend income.  In addition, MFFB
shall include in income for federal, state and local income tax purposes any
interest earned on such dividends while held in the Escrow Account, provided
that the Escrow Agent shall timely provide MFFB with IRS Forms 1099, on which is
reported such interest income.

 

(iii)          Conversion of Parent Shares.  If the Parent Shares are converted
by Parent through a stock split or a reverse stock split, then the Closing Date
Reference Price shall be adjusted in direct but inverse relation to the stock
split (the “Adjusted Closing Date Reference Price”).  For example, for
illustration purposes only: (A)  if the Parent Shares are split 2 to 1, then the
Adjusted Closing Date Reference Price shall be the Closing Date Reference Price
divided by 2; or (B) if the Parent Shares undergo a reverse split of 1 to 2,
then the Adjusted Closing Date Reference Price shall be the Closing Date
Reference Price multiplied by 2.

 

(iv)          Permitted Sales of Aggregate Escrow Shares.  Beginning on the date
that is six (6) months after the date of this Agreement, the Sellers shall be
permitted to sell Aggregate Escrow Shares as and to the extent permitted by
Section 7.8 of the Purchase

 

2

--------------------------------------------------------------------------------


 

Agreement (the text of which is attached as Annex A hereto) provided that the
net proceeds from such sales are promptly deposited with the Escrow Agent to be
held as part of the Escrow Amount.  In the event that either Seller determines
to sell any Aggregate Escrow Shares as permitted by Section 7.8 of the Purchase
Agreement, it shall send a written notice to Buyer and the Escrow Agent advising
them as to how many Aggregate Escrow Shares such Seller proposes to sell and
within what period such Seller plans to sell such Aggregate Escrow Shares (a
“Proposed Sale Notice”), it being understood that a Proposed Sale Notice is a
statement of intention on such Seller’s part and not a commitment by it to
effect the proposed sale.  In order to permit coordination among the parties to
this Agreement and the transfer agent for the Parent Shares, any such Proposed
Sale Notice shall be provided not less than two (2) Business Days before the day
on which a sale order is given for a sale of the Aggregate Escrow Shares covered
by the Proposed Sale Notice (if sold in an open market transaction) or a binding
agreement to sell the Aggregate Escrow Shares covered by the Proposed Sale
Notice is entered into by such Seller.  In connection with any sales of
Aggregate Escrow Shares under this Section 2(a)(iv), such Seller will promptly
provide written notice to Buyer and the Escrow Agent of the terms of any actual
sale order or definitive agreement to sell and the parties will work together
cooperatively in order to permit the timely delivery by such Seller of the
Aggregate Escrow Shares to be sold to the purchaser thereof and the prompt
deposit with the Escrow Agent into the Aggregate Escrow Amount of the net
proceeds of such sale.  At any given time, the number of the Aggregate Escrow
Shares sold under this Section 2(a)(iv) as a proportion of the total number of
Aggregate Escrow Shares that were held as part of the Escrow Amount at the time
of such sale shall be deemed to be the “Cash Proceeds Percentage”.

 

(v)           Transferability.  Other than as provided in Section 2(a)(iv) and
Section 18, the Sellers may not sell, transfer, assign, pledge or otherwise
dispose of (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in the Escrow Amount at any
time that the Aggregate Escrow Shares are held in escrow pursuant to this
Agreement.

 

(vi)          New Certificates.  If fewer than the total number of the Aggregate
Escrow Shares represented by any certificate (or certificates) representing the
Aggregate Escrow Shares are to be distributed to Buyer, Parent, or the Sellers
hereunder, Parent shall deliver a new certificate (or certificates) representing
the number of the Aggregate Escrow Shares not distributed to the Escrow Agent
within ten (10) Business Days after the Escrow Agent’s surrender of the
certificate (or certificates) representing the distributed Aggregate Escrow
Shares.

 

(vii)         Escrow Agent Obligations. Except as otherwise provided in
Section 2(a) hereof, the Escrow Agent’s sole obligation with respect to any
distribution of the Aggregate Escrow Shares to Buyer or Parent shall be to
(i) deliver the certificate (or certificates) representing such Aggregate Escrow
Shares and any related stock powers to Buyer, Parent or its designated stock
transfer agent with appropriate instructions to Parent to issue a new
certificate in the name of the Party or Parties entitled to such Aggregate
Escrow Shares along with proper delivery instructions and (ii) instruct Parent
or its designated stock transfer agent to issue a new certificate to be returned
to the Escrow Agent for any undistributed Aggregate Escrow Shares. The Escrow
Agent shall not be liable for any error, mistake, delay or failure to act by
Buyer, Parent or its designated stock transfer agent, including without
limitation, any error, mistake, delay or failure in the delivery of the
Aggregate Escrow Shares.

 

3

--------------------------------------------------------------------------------


 

(b)   Aggregate Cash Amount.

 

(i)            Permitted Investments.  The Escrow Agent shall invest and
reinvest the Aggregate Cash Amount pursuant to written directions of the
Sellers, and in the absence of such directions, in any or all of the following:
(i) short-term direct obligations of, or obligations fully guaranteed by, the
United States of America or any agency thereof; (ii) certificates of deposit
issued by any bank, trust company or national banking association having total
capital and surplus in excess of $500,000,000 and rated at least AAA by
Standard & Poor’s Rating Group and AAA by Moody’s Investors Services, Inc., to
the maximum extent permitted by law; (iii) commercial paper rated in the highest
grade by Standard & Poor’s Rating Group and/or Moody’s Investors Service, Inc.,
in each case having maturities of not more than thirty (30) days; or (iv) the
U.S. Government Portfolio of the Wilmington family of mutual funds or any other
mutual funds for which Escrow Agent or any affiliate of Escrow Agent may serve
as investment advisor or other service provider (such investment described above
in (i) through (iv) being collectively referred to herein as the “Permitted
Investments”).  The parties acknowledge that shares in the mutual fund described
in this Section 2(b)(i)(iv) are not obligations of Wilmington Trust company, are
not deposits and are not insured by the FDIC.  The Escrow Agent or its affiliate
is compensated by the mutual fund for services rendered in its capacity as
investment advisor, custodian, and/or transfer agent, and such compensation is
both described in detail in the prospectus for this mutual fund, and is in
addition to the compensation paid Wilmington Trust Company in its capacity as
Escrow Agent hereunder.  Investment earnings shall be credited to the Escrow
Account until disbursed in accordance with this Agreement.  Any loss incurred
from an investment or sale thereof other than losses resulting directly or
indirectly from the gross negligence or willful misconduct of the Escrow Agent,
shall be deducted from the Aggregate Cash Amount of the Escrow Account.  The
Escrow Agent shall not be responsible for any losses on any uninvested cash
remaining in the Escrow Account, which may occur because of bank failure or the
Aggregate Cash Amount exceeding the FDIC limits.

 

(ii)           Disposition of Permitted Investments.  At the time that the
Escrow Agent shall be required to make any payment in connection with the Escrow
Account under this Agreement, the Escrow Agent shall promptly and timely
liquidate the Permitted Investments associated with the Escrow Account hereunder
to the extent necessary to make such payment in accordance with the terms
hereof.

 

3.             Release of Escrow Amount.  The Escrow Amount shall only be
distributed and released as follows:

 

(a)   Adjustment Claims.  If the Sellers fail to satisfy any amount owed to
Buyer in accordance with Section 3.2(g) of the Purchase Agreement within three
(3) Business Days following the Seller’s receipt of the Purchase Price Deficit
Statement in accordance with Section 3.2(f), Buyer may deliver to the Sellers
and the Escrow Agent a notice (the “Adjustment Draw-Down Notice”) setting forth
the amounts claimed due to Buyer from the Sellers pursuant to Section 3.2(f) of
the Purchase Agreement, together with a written confirmation by the Sellers as
to such amount (such amount herein referred to as the “Cash Shortfall”).  Within
three (3) Business Days following the delivery of the Adjustment Draw-Down
Notice, the Escrow Agent shall transfer an amount equal to the Cash Shortfall to
Buyer in accordance with Section 3(c) of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)   Indemnification Claims.

 

(i)            On each occasion on which Parent determines in good faith that
any Buyer Indemnified Party is entitled to payment of a claim for
indemnification against the Sellers or MFFB in accordance with Article XI of the
Purchase Agreement, Parent or Buyer may deliver to the Sellers, MFFB, and the
Escrow Agent a written request for the payment of such amount (“Draw-Down
Request”).  The Draw-Down Request shall set forth the amount requested and, in
reasonable detail, the specific basis (to the extent known) for the
determination of the amount of the claim and why such Buyer Indemnified Party is
entitled to the payment of such amount.

 

(ii)           Within five (5) Business Days after receipt by the Sellers and
the Escrow Agent of any Draw-Down Request, the Sellers or MFFB may deliver to
Parent, Buyer and the Escrow Agent a written objection to all or any part of the
Draw-Down Request (“Objection”).

 

(iii)          If, in connection with any Draw-Down Request, the Sellers fail to
deliver an Objection by the end of the fifth (5th) Business Day following the
receipt by the Sellers of a Draw-Down Request, the Escrow Agent shall pay to the
applicable Buyer Indemnified Party out of the Escrow Account an amount equal to
the amount requested in the Draw-Down Request, in accordance with
Section 3(c) of this Agreement.  Any such payment shall be made on or before the
third (3rd) Business Day following the expiration of such five (5) day period.

 

(iv)          If the Sellers deliver a timely Objection with respect to all or
any portion of a Draw-Down Request, the Escrow Agent shall not disburse, and
shall continue to hold in the Escrow Account, the amount requested in the
Draw-Down Request or the disputed portion thereof, as the case may be, pending
receipt of either (A) written payment instructions signed by Parent and the
Sellers specifying the agreement of the Parties as to the action to be taken by
the Escrow Agent in respect of such Draw-Down Request (the “Payment
Instructions”) or (B) a notice from Parent and the Sellers stating that such
Draw-Down Request has been submitted to a court of competent jurisdiction for
judgment and that a judgment with respect to such matters has been rendered
(“Judgment Notice”) which is accompanied by a copy of a final, non-appealable
order of such court (“Order”), pursuant to which such court has determined
whether and to what extent the Buyer Indemnified Party is entitled to the amount
requested in the Draw-Down Request. Upon receipt of Payment Instructions or a
Judgment Notice, the Escrow Agent shall thereafter act in accordance with
Section 3(b)(v) or Section 3(b)(vi) below, as applicable.

 

(v)           If the Escrow Agent receives Payment Instructions indicating that
a Buyer Indemnified Party is entitled to payment in respect of all or any
portion of the applicable Draw-Down Request, the Escrow Agent shall release from
the Escrow Account and deliver to such Buyer Indemnified Party such amount as is
indicated by such Payment Instructions in accordance with Section 3(c) of this
Agreement.  The Escrow Agent shall deliver the amounts due to the Buyer
Indemnified Party on or before the fifth (5th) Business Day following the date
on which the Escrow Agent receives such Payment Instructions.  If the Payment
Instructions indicate that a Buyer Indemnified Party is not entitled to all or
any portion of the amount claimed

 

5

--------------------------------------------------------------------------------


 

in such Draw-Down Request (“Discharge Notice”), then the Escrow Agent shall
(A) deliver to the Buyer Indemnified Party that portion, if any, of the amount
claimed in the Draw-Down Request to which such Buyer Indemnified Party is
entitled, in accordance with Section 3(c) of this Agreement, and (B) continue to
hold the remaining amount of such Aggregate Escrow Shares and Aggregate Cash
Amount in the Escrow Account in accordance with the terms of this Agreement.

 

(vi)          If the Escrow Agent receives a Judgment Notice and an Order with
respect to any Draw-Down Request, then the Escrow Agent shall release from the
Escrow Account and deliver to the applicable Buyer Indemnified Party such amount
from the Escrow Account equal to the amount due such Buyer Indemnified Party, as
indicated in such Order in accordance with Section 3(c) of this Agreement.  The
Escrow Agent shall deliver the amounts due to the Buyer Indemnified Party on or
before the fifth (5th) Business Day following the date on which the Escrow Agent
receives such Order.  If such Order indicates that the applicable Buyer
Indemnified Party is not entitled to all or any portion of the amount claimed in
the Draw-Down Request (“Determination Discharge”), then the Escrow Agent shall
(A) deliver to the Buyer Indemnified Party that portion, if any, of the amount
claimed in the Draw-Down Request to which such Buyer Indemnified Party is
entitled, in accordance with Section 3(c) of this Agreement, and (B) continue to
hold the remaining amount of such Aggregate Escrow Shares and Aggregate Cash
Amount in the Escrow Account in accordance with the terms of this Agreement.

 

(c)   Payments from the Escrow Fund.  The Escrow Agent shall pay all amounts due
under an Adjustment Draw-Down Notice or Draw-Down Request, determined according
to the terms of Section 3(a) and Section 3(b) of this Agreement, by releasing to
the appropriate Buyer Indemnified Party a portion of the Escrow Amount with any
of the Aggregate Escrow Shares being so released to be valued for such purposes
at the Adjusted Closing Date Reference Price and the number of the Aggregate
Escrow Shares to be so released to be rounded up to the nearest whole number. 
In the event that there shall not be any Aggregate Cash Sale Proceeds at the
time amounts are due under an Adjustment Draw-Down Notice or Draw-Down Request,
then only Aggregate Escrow Shares shall be released unless the Escrow Account
does not contain sufficient Aggregate Escrow Shares to satisfy an Adjustment
Draw-Down Notice or Draw-Down Request, in which case the Escrow Agent shall
release to the appropriate Buyer Indemnified Party all Aggregate Escrow Shares
contained in the Escrow Account, and shall pay the remaining balance in cash
from the Aggregate Dividend Amount.  In the event that there shall be Aggregate
Cash Sale Proceeds at the time amounts are due under an Adjustment Draw-Down
Notice or Draw-Down Request, then both Aggregate Escrow Shares and Aggregate
Cash Sale Proceeds shall be released such that the amount of the Aggregate Cash
Sale Proceeds so released shall represent the Cash Proceeds Percentage of the
total amount released.  If the amount released pursuant to the immediately
preceding sentence is not sufficient to satisfy an Adjustment Draw-Down Notice
or Draw-Down Request, then the Escrow Agent shall release to the appropriate
Buyer Indemnified Party a sufficient amount of the Aggregate Cash Sale Proceeds
or the Aggregate Escrow Shares (whichever remains) to pay the remaining
balance.  If the amount released pursuant to the two immediately preceding
sentences is not sufficient to satisfy an Adjustment Draw-Down Notice or
Draw-Down Request, then the Escrow Agent shall pay to the appropriate Buyer
Indemnified Party the remaining balance in cash from the Aggregate Dividend
Amount.

 

6

--------------------------------------------------------------------------------


 

(d)   Release of Remaining Aggregate Escrow Shares.  On the date that is nine
(9) months and one day after the Closing Date (the “Release Date”), the Escrow
Agent shall promptly deliver to the Sellers, as instructed in writing by the
Sellers, the Aggregate Escrow Shares and the Aggregate Cash Amount remaining in
the Escrow Account on the Release Date (the “Disbursement Amount”); provided,
however, that if the Escrow Agent shall have received on or before the Release
Date one or more Draw-Down Requests which have not been paid in accordance with
Section 3(c) as of the Release Date and as to which, on the Release Date, the
Escrow Agent has not received and fully acted upon Payment Instructions or an
Order, nor received a Discharge Notice or a Determination Discharge (any such
Draw-Down Request being referred to as an “Outstanding Claim”) (it being agreed
that to the extent that the precise amount of Damages with respect to any
Outstanding Claim is not known prior to the Release Date, Buyer shall have the
right to send the Sellers and the Escrow Agent on or before the Release Date a
(or an updated) Draw-Down Request with respect to each Outstanding Claim that
provides such Parties notice of such Buyer Indemnified Party’s good faith
estimate of the maximum amount of Damages resulting from such Outstanding Claim)
the Escrow Agent shall retain and continue to hold in accordance with the terms
of this Agreement an amount of Aggregate Escrow Shares and Aggregate Cash Amount
equal to the maximum amount claimed by such Buyer Indemnified Party under all
Outstanding Claims (the “Retained Amount”).  The Escrow Agent shall deliver to
the Sellers, as instructed by the Sellers such amount equal to the excess, if
any, of the Disbursement Amount less the Retained Amount; and thereafter the
Escrow Agent shall release from the Escrow Account all or portions of the
Retained Amount as and when it receives Payment Instructions, Orders, Discharge
Notices or Determination Discharges, as applicable, related to the Outstanding
Claims.  Following the Release Date, in the event that the Retained Amount at
any time exceeds the maximum amount (based on the most recent Draw-Down Request
for each Outstanding Claim) of all Outstanding Claims, the Escrow Agent shall
deliver according to the Sellers’ instructions, within five (5) Business Days of
the Sellers’ written request for such delivery, such amount equal to such
excess.

 

(e)   Joint Written Instructions.  Notwithstanding the foregoing, if at any time
the Escrow Agent shall receive joint written instructions executed by the
Sellers and Buyer (“Joint Written Instructions”) to release all or any portion
of the Escrow Amount, then within five (5) Business Days after receipt of such
Joint Written Instructions, the Escrow Agent shall release the Aggregate Escrow
Shares and the Aggregate Cash Amount in accordance with such Joint Written
Instructions.  The Sellers and Buyer will cooperate in good faith in executing
such Joint Written Instructions wherever reasonably necessary to ensure
distributions of the Escrow Amount to the Party entitled thereto under the terms
of the Purchase Agreement.

 

(f)    Written Statements.  As promptly as practicable following the delivery of
any Escrow Amount from the Escrow Account, the Escrow Agent shall send a written
statement to each of the Sellers and Buyer stating the number of Aggregate
Escrow Shares and the amount of Aggregate Cash Amount so delivered and the
amounts of the Aggregate Escrow Shares and the Aggregate Cash Amount remaining
in the Escrow Account as of such date.

 

4.             Conditions to Escrow.  The Escrow Agent agrees to hold the
Aggregate Escrow Shares and the Aggregate Cash Amount and to perform its
responsibilities in accordance with the terms and provisions of this Agreement. 
The Parties agree that the Escrow Agent shall not assume any responsibility for
the failure of any of Buyer, Parent, or the Sellers to perform in

 

7

--------------------------------------------------------------------------------


 

accordance with the Purchase Agreement or this Agreemepnt.  The Escrow Agent’s
acceptance of its responsibilities hereunder is subject to the following terms
and conditions which shall govern and control with respect to the Escrow Agent’s
rights, duties and liabilities hereunder:

 

(a)   Documents.  The Escrow Agent shall be fully protected and shall incur no
liability (other than as a result of the Escrow Agent’s gross negligence or
willful misconduct), in relying upon and acting upon any written certification,
notice, instruction, direction, request, waiver, consent, receipt,
communication, paper or other document that the Escrow Agent in good faith
believes to be genuine and duly executed and delivered, and shall have no duty
to inquire into or investigate the validity or accuracy of any thereof.

 

(b)   Liability.  The Escrow Agent shall not be liable for anything which it may
do or refrain from doing in connection herewith, except for its own gross
negligence, bad faith or willful misconduct.  In the event that the Escrow Agent
shall in any instance, after seeking the advice of legal counsel pursuant to
Section 4(c) of this Agreement, in good faith be uncertain as to its duties or
rights hereunder or reasonably believe any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Escrow Agent hereunder, it
shall be entitled to refrain from taking any action to which such ambiguity or
uncertainty relates and shall be fully protected and shall not be liable in any
way to Buyer, Parent, the Sellers or any other Person for refraining from taking
such action, and its sole obligation, in addition to those of its duties
hereunder as to which there is no such ambiguity or uncertainty and which are
not impacted by such ambiguity or uncertainty, shall be to keep safe all
property held in the Escrow Account until it shall be directed otherwise in
writing by Buyer and the Sellers or by a final, nonappealable order of a court
of competent jurisdiction; provided, however, in the event that the Escrow Agent
has not received such written direction or court order within 180 days after
requesting the same, it shall have the right to interplead Buyer and the Sellers
in any court of competent jurisdiction and request that such court determine its
rights and duties hereunder.

 

(c)   Legal Counsel.  The Escrow Agent may seek the advice of legal counsel
selected with reasonable care, including in the event of any conflicting or
inconsistent claims or demands being made in connection with the subject matter
of this Agreement or any dispute or question as to the construction of any of
the provisions of this Agreement or its duties hereunder, and it shall incur no
liability and shall be fully protected in respect of any action taken, omitted
or suffered by it in good faith in accordance with the written advice of such
counsel.

 

(d)   Limitation of Duties.  The Escrow Agent shall have no duties except those
which are expressly set forth herein and it shall not be bound by any agreement
of any other Party (whether or not it has any knowledge thereof).  IN NO EVENT
SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING
BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

 

(e)   Resignation or Termination of Escrow Agent.  The Escrow Agent is entitled
to resign at any time by delivering not less than thirty (30) days’ advance
written notice of such

 

8

--------------------------------------------------------------------------------


 

resignation to Buyer, Parent and the Sellers, which notice shall specify the
proposed effective date of resignation.  Buyer and the Sellers are entitled to
terminate the services of the Escrow Agent at any time by delivering not less
than thirty (30) days’ advance written notice (with such written notice being
signed by Buyer and the Sellers) of such termination to the Escrow Agent, which
notice shall specify the effective date of termination.  Within thirty (30) days
after receiving or delivering the aforesaid notice, as the case may be, Buyer
and the Sellers shall jointly appoint a successor escrow agent.  The Escrow
Agent’s resignation shall not be effective until (i) such appointment has been
made, (ii) the Aggregate Escrow Shares and the Aggregate Cash Amount have been
delivered to the successor escrow agent, and (iii) the successor’s acceptance of
this Agreement and receipt of the Aggregate Escrow Shares and the Aggregate Cash
Amount from the successor escrow agent and copies thereof shall have been sent
to Buyer and the Sellers.  The Escrow Agent may petition a court of competent
jurisdiction to appoint a successor escrow agent if Buyer and the Sellers do not
designate one within sixty (60) days of receipt of such resignation from the
Escrow Agent.

 

(f)    Discharge of Escrow Agent.  Upon the delivery of all of the Aggregate
Escrow Shares and the Aggregate Cash Amount pursuant to the terms of Section 3
above or to a successor escrow agent, the Escrow Agent shall thereafter be
discharged from any further obligations hereunder.  The Escrow Agent is hereby
authorized, in any and all events, to comply with and obey any and all final
judgments, orders and decrees of any court of competent jurisdiction which may
be filed, entered or issued, and all final arbitration awards and, if it shall
so comply or obey, it shall not be liable to any other Person by reason of such
compliance or obedience.

 

5.             Indemnification and Fees of the Escrow Agent.  In consideration
of its acceptance of the appointment as Escrow Agent, Buyer and the Sellers
shall each indemnify and hold the Escrow Agent harmless as to fifty percent
(50%) of any loss, liability, cost or expense incurred without gross negligence,
bad faith or willful misconduct by the Escrow Agent to any Person by reason of
its having accepted the same or in carrying out any of the terms hereof.  Buyer
and the Sellers shall each reimburse the Escrow Agent on request for fifty
percent (50%) of its reasonable attorneys’ fees and for other reasonable costs
and expenses it incurs in connection with carrying out its duties hereunder,
including such amounts as set forth on the Escrow Agent Schedule of Fees.  In
consideration of the Escrow Agent’s duties hereunder, the Escrow Agent is
entitled to a fee in an amount set forth on Schedule I (the “Escrow Fee”), with
such fee payable fifty percent (50%) by Buyer and fifty percent (50%) by the
Sellers.  Any amounts payable by the Sellers under this Section 5 (including any
indemnification obligations, the Escrow Fee and any other fees or expenses)
shall be payable directly by MFFB, on behalf of the Sellers.

 

6.             Notices.  All notices and other communications required or
permitted pursuant to this Agreement shall be in writing and be deemed duly
given when delivered personally (which shall include delivery by Federal Express
or other nationally recognized, reputable overnight courier service that issues
a receipt or other confirmation of delivery) to the Party for whom such
communication is intended, or three (3) Business Days after the date mailed by
certified mail, return receipt requested, postage prepaid, as follows:

 

9

--------------------------------------------------------------------------------


 

If to the Sellers:

 

Mrs. Fields Famous Brands, LLC

2855 East Cottonwood Parkway, Suite 400

Salt Lake City, UT  84121

Attn:    Michael Ward, EVP and General Counsel

Fax:     (801) 736-5944

 

If to Parent or Buyer:

 

NexCen Brands, Inc.

1330 Avenue of the Americas, 34th Floor

New York, NY  10019

Attn:    Sue J. Nam, General Counsel

Fax:      (212) 247-7132

 

with a copy to:

 

Kirkland & Ellis LLP

655 Fifteenth Street NW

Washington, DC  20005

Attn:    Mark D. Director, Esq.

Fax:     (202) 879-5200

 

If to the Escrow Agent:

 

Wilmington Trust Company

Rodney Square North

1100 N. Market Street

Wilmington, DE  19890

Attention:         David B. Young, Assistant Vice President

Fax:     (302) 636-4149

 

or to such other address as such Party shall specify by written notice to the
other Parties. Any notice sent to the Escrow Agent shall also be sent to the
other Parties to this Agreement.

 

7.             Entire Agreement; Amendments.  This Agreement, together with the
Purchase Agreement, the Registration Rights Agreement and the Voting Agreement,
contains the entire understanding of the Parties with respect to the subject
matter hereof and supersedes any prior understandings or agreements by or among
the Parties, whether written or oral, which may have related to the subject
matter hereof in any way.  This Agreement may be amended, or any provision of
this Agreement may be waived, so long as such amendment or waiver is set forth
in a writing executed by Buyer and the Sellers (a copy of which shall be
promptly provided by Buyer to the Escrow Agent); provided that if any such
amendment or waiver would in any way affect the Escrow Agent’s obligations or
duties under this Agreement, the written consent of the Escrow Agent shall be
required in addition to the written consent of Buyer and the Sellers.  No course
of dealing between or among the Parties hereto shall be deemed effective to
modify,

 

10

--------------------------------------------------------------------------------


 

amend or discharge any part of this Agreement or any rights or obligations of
any Party under or by reason of this Agreement.

 

8.             Assigns and Assignment.  This Agreement and all actions taken
hereunder shall inure to the benefit of and shall be binding upon all of the
Parties and upon all of their respective successors and assigns; provided that
(a) no assignment of the interest of any other Party shall be binding upon the
Escrow Agent unless and until written notice of such assignment shall be filed
with and acknowledged by the Escrow Agent and (b) the Escrow Agent shall not be
permitted to assign its obligations hereunder except as provided in
Section 4(e) above and Section 17 below.

 

9.             No Other Third Party Beneficiaries.  Other than as provided in
Section 18, nothing herein expressed or implied is intended or shall be
construed to confer upon or to give any Person other than the Escrow Agent,
Buyer, the Buyer Indemnified Parties, and the Sellers and their permitted
assigns any rights or remedies under or by reason of this Agreement.

 

10.          Interpretation.  The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning hereof.

 

11.          No Waiver.  No failure or delay by a Party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any right of further exercise
or the exercise of any other right, power or privilege.  The right of Buyer and
the Sellers to receive all or any portion of the Aggregate Escrow Shares or the
Aggregate Cash Amount under the circumstances described in Section 3 above is in
addition to, and not in lieu of, any other remedies that any such Party may have
against another Party pursuant to the Purchase Agreement or in the event of a
breach of the Purchase Agreement.

 

12.          Severability.  The Parties agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever the
provisions hereof are invalid, void or otherwise unenforceable, (b) such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are as similar as possible in terms to such
invalid, void or otherwise unenforceable provisions, but are valid and
enforceable, and (c) the remaining provisions shall remain enforceable to the
fullest extent permitted by law.

 

13.          No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the Parties hereto to express their
collective mutual intent, and no rule of strict construction shall be applied
against any person.  The term “including” as used herein shall be by way of
example, and shall not be deemed to constitute a limitation of any term or
provision contained herein.  Each defined term used in this Agreement has a
comparable meaning when used in its plural or singular form.

 

14.          Releases on Non-Business Days.  In the event that a release from
the Escrow Account hereunder is required to be made on a date that is not a
Business Day, such release may be made on the next succeeding Business Day with
the same force and effect as if made when required.

 

15.          Governing Law; Jurisdiction.  This Agreement, and the rights of the
Parties under this Agreement, shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

11

--------------------------------------------------------------------------------


 

16.          Counterparts.  This Agreement may be executed by the Parties
individually or in any combination, in one or more counterparts (including by
means of telecopied signature pages), each of which shall be an original and all
of which shall together constitute one and the same agreement.

 

17.          Successor Escrow Agent Entity. Any banking association or
corporation into which the Escrow Agent may be merged, converted or with which
the Escrow Agent may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any banking association or corporation to which all or substantially all of
the corporate trust or escrow business of the Escrow Agent shall be sold or
otherwise transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the Parties, anything herein to
the contrary notwithstanding.

 

18.          Pledge Under the Indenture and Collateral Agreements. 
Notwithstanding any other provision herein to the contrary, the Parties
acknowledge and agree that the Sellers are assigning their rights under this
Agreement as collateral under the Indenture and the related Collateral
Agreements (as defined in the Indenture).

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

To evidence their agreement, the Parties have caused this Agreement to be
executed on the date first written above.

 

 

 

NEXCEN ASSET ACQUISITION, LLC

 

 

 

 

 

By: NexCen Brands, Inc., its Managing Member

 

 

 

By:

/s/ Robert D’Loren

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

NEXCEN BRANDS, INC.

 

 

 

 

 

By:

/s/ Robert D’Loren

 

 

Title:

President and Chief Executive Officer

 

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

GREAT AMERICAN COOKIE COMPANY
FRANCHISING, LLC

 

 

 

 

 

By:

/s/ Michael Ward

 

:

 

Name

Michael Ward

 

 

Title:

Executive VP, Chief Legal Officer

 

 

and Secretary

 

 

 

GREAT AMERICAN MANUFACTURING,
LLC

 

 

 

 

 

By:

/s/ Michael Ward

 

 

 

Name:

Michael Ward

 

 

Title:

Executive VP, Chief Legal Officer

 

 

and Secretary

 

Signature Page to Escrow Agreement

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST COMPANY

 

 

 

 

 

By:

/s/ David B. Young

 

 

 

Name: David B. Young

 

 

Title:  Assistant Vice President

 

Signature Page to Escrow Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

7.8  Restrictions on Sale of Parent Shares.  During the six (6) month period
following the Closing Date (such period herein referred to as the “Initial
Period”), neither Seller shall, directly or indirectly, through an “affiliate”
or “associate” (as such terms are defined in the General Rules and Regulations
under the Securities Act), or otherwise, offer, sell, pledge, hypothecate, grant
an option for sale, or otherwise dispose of, or transfer or grant any rights
with respect thereto in any manner either privately or publicly (each, a
“Transfer”) any of the Parent Shares or Shares of the Parent acquired by the
Sellers pursuant to a stock split, stock dividend, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of Parent (each an “Adjustment”) affecting Parent Shares (together
with the Parent Shares, “Securities”), or enter into any agreement or any
transaction that has the effect of transferring, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Securities, whether
any such agreement or transaction is to be settled by delivery of the
Securities; provided, however, that the Sellers may pledge their rights in the
Parent Shares in accordance with the Indenture.  Following the Initial Period,
the restrictions on Transfer provided for in this Section 7.8 shall lapse with
respect to 25% of the number of Parent Shares owned by the Sellers in the
aggregate (taking into account and proportionally adjusting for any Adjustments
occurring during such period) and the Sellers may Transfer such Parent Shares,
in open market transactions without restriction.  On the first day of each of
the first three consecutive three month periods following the six month
anniversary of the Closing Date, the restrictions on Transfer provided for in
this Section 7.8 shall lapse with respect to 25% of the aggregate number of
Parent Shares paid to the Sellers at Closing, (taking into account and
proportionally adjusting for any Adjustments occurring during such period) and
the Sellers may Transfer such Parent Shares, in open market transactions without
restriction, subject to an effective Registration Statement (as defined in
Section 7.9) covering such Parent Shares or an available exemption from
registration.

 

--------------------------------------------------------------------------------


 

Schedule I

 

Escrow Agent Schedule of Fees

 

Note:

 

Subject to a legal and administrative review of the governing documents and
acceptable indemnification for our fees and expenses from a creditworthy
entity.  Out of pocket expenses (including outside counsel’s fees and expenses
in connection with the closing and in connection with any post-closing matters)
are additional and are billed separately within 30 days from closing. 
Wilmington Trust requests that whenever possible, the initial fee and the first
year’s Annual Administration Fee be paid on the closing date by wire transfer
per the following wire transfer instructions:  Wilmington Trust Company,
Wilmington, Delaware; ABA No. 031100092;    for credit to the account of
Nexcen/GACCF/GAM Escrow; Account No.  084584-000; Attn:  David Young; Ref: 
Escrow Agent’s Fee and Expenses.  Thereafter, the Annual Administration Fee is
due and payable annually in advance on each anniversary of the closing date.
Transaction Fees are due and payable annually in arrears.  All fees are non-
refundable and will not be prorated in the event of an early termination of the
Trust.  In the event that the transaction does not close Wilmington Trust
reserves the right to be paid its Initial Fee.  All fees quoted are guaranteed
for a period of 90 days.

 

Annual Administration Fee

 

$

3,500.00

 

 

Covers acceptance of appointment as Escrow Agent including complete study of
drafts of Escrow Agreement and all supporting documents in connection therewith,
conferences until final Agreement is agreed upon, execution of final Agreement
and administrative duties in connection with the security provisions of the
Agreement.

 

Transaction Fees

 

A) Purchase, sale, withdrawal, maturities calls and puts of domestic securities

 

$

15.00

 

B) Physical delivery of domestic securities

 

$

50.00

 

C) Purchase of Eurodollar certificate of deposit

 

$

65.00

 

D) Principal amortizing securities (per pool/per month)

 

$

10.00

 

E) Check Issuance Fee (per check issued and mailed)

 

$

15.00

 

F) Wire Charge (per transfer)

 

 

 

Outgoing**

 

$

25.00

 

Incoming **

 

$

10.00

 

G) For each Form 1099

 

$

1.50

 

 

--------------------------------------------------------------------------------